Title: From James Madison to James Monroe, 12 August 1816
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Aug. 12. 1816
        
        I have just recd. yours of the   written on your return to the City. It may be best to taper off with Sweeden by appointing a Scy. of L. to be Chargè on the departure of Russell and the reasons you give favor that of Hughes; whose wishes rather than understanding seem to have listened to your remarks on the subject. It must be kept in mind however, that in Case Mr. R. shd. chuse to prolong his stay at Stockholm, and ask for a particular Scy. of L. it will be contrary to usage, to force another on him. It is not probable that Mr. R’s views will call for an application of this rule, and we may expect daily to have his final explanation of them. In the mean time, delicacy prescribes a suspension of the final arrangement in favor of Mr. H; unless indeed on recurrence to Mr. R’s correspondence it be found to render the consideration of delicacy inapplicable, & the suspension wholly unnecessary.
        The information given by J. Lewis will require an instruction to the Collector & Dist: Atty. at Baltimore to be on the watch agst. the apprehended violations of the Laws there by naval equipments agst. Spain.
        If Lescallier has seized the purport of the Algerine letter the answer will be a mere reciprocation of friendly sentiments. Shd. the letter as is probable complain of the failure to restore the Brig, the nature of the promise, and the actual receipt of the vessel will furnish the answer. Shd. it moreover renew pretensions to Tribute they must of course be met by most decisive and permanent protests. It may not be amiss to state it as a principle incorporated in the policy of the U.S. as belonging to another continent, and unconnected with the policy of the old in this respect, to pay tribute to any nation. This explanation may spare the pride & the inconsistency of the Dey; and the discrimination in reference to America, is supported also by its distance, and its invulnerability to Algerine incursions. Affece respects
        
          J Madison
        
      